FORM 10-QSB (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 for the quarterly period ending December 31, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF For the transition period from to Commission file number0-30520 GLOBAL IMMUNE TECHNOLOGIES, INC. (Name of Small Business Issuer in its Charter) WYOMING 98-05327255 (State of Incorporation) (IRS Employer identification No.) 1111-207 West Hastings St., Vancouver, B.C. Canada V6G 1H7 (Address of principal executive offices) (Zip Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Applicable only to issuers involved in bankruptcy proceedings during the preceding five years Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes x No o Applicable on to corporate issuers State the number of shares outstanding of each of the issuer's class of Common equity, as of December 31, 2007: 16,195,645 Transitional Small Business Disclosure Format (Check One) Yes o No x Table of Contents Item 1. Financial Statements Balance Sheet unaudited) Statements of Operations unaudited) Statements of Cash Flows unaudited) Notes to Financial Statements Item 2. Management's Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sale of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures Table of Contents PART I-FINANCIAL INFORMATION Item 1.Financial Statements. Global Immune Technologies, Inc. December 31, 2007 Interim Financial Statements (Stated in US dollars) (Unaudited) Index to financial statements Pages Balance Sheet 1 Statements of Operations 2 Statements of Cash Flows 3 Notes to the financial statements 4 Table of Contents Global Immune Technology, Inc. Global Immune Technologies, Inc. Balance Sheet December 31, 2007 December31, 2007 (Unaudited) March 31, 2007 (Audited) Assets: $ - $ - Total Assets - - Liabilities and Shareholders’ Deficit: Accounts payable $ 49,359 $ 18,164 Due to officer 106,632 86,382 Due to related parties 406,815 402,387 Total current liabilities 562,806 506,933 Contingencies and commitments - - Total liabilities 562,806 506,933 Shareholders’ Deficiit Cumulative foreign currency adjustment $ - $ 3,724 Accumulated deficit (4,028,332 ) (3,976,183 ) Common stock ( 500,000,000 no par common shares authorized; 16,195,645 shares O/S) 3,465,526 3,465,526 Total shareholders’ deficit $ (562,806 ) $ (506,933 ) Total Shareholders, Deficit and Liabilities $ - $ - See accompanying notes to financial statements Table of Contents Global Immune Technology, Inc. Global Immune Technologies, Inc. Interim Statement of Operations (Stated in US dollars) (Unaudited) Three months ended Decmeber31, 2007 Three months ended December31, 2006 Nine months ended December31, 2007 Ninemonths ended December31, 2006 Revenue $ - $ - $ - $ - General and administrative expense $ 33,929 $ 18,119 $ 52,149 $ 47,739 Net loss per share (33,929 ) (18,119 ) (52,149 ) (47,739 ) Basic and diluted loss per share $ 0.00 $ 0.00 $ 0.00 $ 0.00 Weighted average number of shares outstanding 16,195,645 16,195,645 16,195,645 16,195,645 See accompanying notes to financial statements Table of Contents Global Immune Technology, Inc. Global Immune Technologies, Inc. Interim Statement of Cash Flows (Stated in US dollars) (Unaudited) Three months ended December31, 2007 Three months ended December31, 2006 Nine months ended December31, 2007 Nine months ended December31, 2006 Operating Activities: Net loss for periods $ (33,929 ) $ (18,119 ) $ (52,149 ) $ (47,739 ) Changes in current accounts: Change in accounts payable 3,785 24,916 31,895 30,784 Cash used in operations (30,144 ) (2,084 ) (20,254 ) (7,908 ) Investing Activities: Financing Activities Bank indebtedness $ - $ (1,697 ) $ - $ - Increase due to related parties - 4,475 - 7,698 Increase due to officer and director 6750 - 20,250 - Cash from financing activities 6750 2,778 20,250 Increase (decrease) in cash - 694 - (210 ) Foreign currency translation adjustment - (657 ) - 99 Cash beginning of year - - - 148 Cash at end of year $ nil $ 37 $ nil $ 37 Interest paid during year none none none none Taxes paid during year none None none None See accompanying notes to financial statements Table of Contents Note 1.Nature and Continuance of Operations Global Immune Technologies Inc. (the "Company") (formerly, Secureview Systems Inc.) originally incorporated in 1985. During fiscal 2007, the Company changed its name from Secure Systems Inc. to Global Immune Technology, Inc. and incorporated in the state of Wyoming. The Company was formerly a British Columbia corporation. Its business office continues to be located in Vancouver, British Columbia, Canada.The Company is considered a public shell with administrative expenses being its only operations. Note 2 - Accounts Receivable The Company had no accounts receivable for the fiscal year ended December 31, Note 3 - Loan Receivable During the year ended 31 March 2006, the Company loaned $30,000 cash pursuant to an agreement dated 23 September 2005 to Global Lottery Corporation, a Nevada corporation.The terms of the agreement state that the Company shall have the option to convert this promissory note into shares of common stock of Global Lottery Corporation on the basis of $0.10 per share. Management believes collection is doubtful and the balance has been offset by a full valuation allowance as at 31 March 2006. Note 4 - Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities are non-interest bearing, unsecured and have settlement dates within one year. Note 5 - Due to Related Parties As of December 31, 2007, the Company owed $86,382 to the Company’s sole officer and director; and $467,794 to two separate significant shareholders.Amounts due to related parties are non-interest bearing, unsecured and have no fixed terms of repayment. Note 6 - Supplemental Disclosures with Respect to Cash Flows During fiscal 2006, the Company loaned out and wrote off as uncollectible a $24,456 ($30,000 in Canadian dollars) loan receivable.Also, during fiscal 2007, related parties paid $117,225 directly in payment of certain trade creditors payables owed by the Company. These reductions in accounts payable and corresponding increases in payables to related parties are reflected in the statement of cash flows as reduction of accounts payable and an increase in related party debt. Note 7 – Commitments and Contingencies The Company has agreed to pay its president and sole director a management fee of approximately $2,250 ($2,500 CDN) per month.No payments have been paid to date and this is recorded as an accrual due to officer. Note 8 – Interim Reporting The information presented in the accompanying interim six month financial includes all adjustments which are, in the opinion of management, necessary to present fairly the financial, results of operations and cash flows for the interim periods presents in accordance with accounting principles generally accepted in the United States of America.These interim financial statements follow the same accounting policies and methods of their application as the Company’s March 31, 2007 annual financial statements.All adjustments are of a normal recurring nature. Table of Contents Item 2.Management's Discussion and Analysis or Plan of Operation. FORWARD-LOOKING STATEMENT NOTICE: This quarterly report on Form 10-QSB and our future filings with the Securities and Exchange Commission contain many forward-looking statements, which involve risks and uncertainties. For this purpose, any statements contained in this report that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, statements such as our plans, objective, expectations and intentions. You can identify these statements by our use of words such as "may," "expect," "believe," "anticipate," "intend," "could," "estimate," "continue," "plans," or other similar words or phrases.
